Name: 2013/217/EU: Commission Implementing Decision of 8Ã May 2013 amending Decision 2007/777/EC as regards the entry for Mexico in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (notified under document C(2013) 2589) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: foodstuff;  America;  tariff policy;  agricultural activity;  agricultural policy;  animal product;  trade
 Date Published: 2013-05-14

 14.5.2013 EN Official Journal of the European Union L 129/38 COMMISSION IMPLEMENTING DECISION of 8 May 2013 amending Decision 2007/777/EC as regards the entry for Mexico in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (notified under document C(2013) 2589) (Text with EEA relevance) (2013/217/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8 and point 4 of Article 8 thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (2) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products, treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). (2) Part 2 of Annex II to that Decision sets out a list of third countries or parts thereof from which the introduction of meat products, treated stomachs, bladders and intestines into the Union is authorised, provided that those commodities comply with treatment referred to in that Part. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. (4) Mexico is listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction into the Union of meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds, which have undergone the specific treatment D. (5) In 2012 several outbreaks of highly pathogenic avian influenza (HPAI) of the subtype H7N3 were confirmed in the State of Jalisco in Mexico, in an area with a high density of poultry holdings. Mexico applied a stamping-out policy and carried out emergency vaccination against avian influenza to control the outbreaks. (6) The latest HPAI outbreak of that epidemic was confirmed at the end of September 2012 and Mexico declared the outbreaks as eradicated in December 2012. (7) On 8 January 2013, Mexico notified the Commission of two HPAI outbreaks of the H7N3 subtype in poultry on its territory in the State of Aguascalientes. The disease has also spread to the States of Jalisco and Guanajuato. (8) In view of the confirmation of the HPAI outbreaks, the territory of Mexico may no longer be considered as free from that disease. (9) The recurrence of HPAI outbreaks raises concerns as to the effectiveness of the measures including vaccination applied in Mexico to control HPAI. (10) Imports of meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds having undergone a treatment as set out in Annex II to Decision 2007/777/EC, from third countries or parts thereof that are not free from HPAI, are considered to pose a negligible risk for virus introduction into the Union. (11) However, given the rapid spread of HPAI and the risk that HPAI outbreaks may not be detected in time by the Mexican competent authority, imports into and transit through the Union of meat products and treated stomachs, bladders and intestines for human consumption originating in that third country should only be authorised where those commodities have undergone the specific treatment B as set out in Part 4 of Annex II to Decision 2007/777/EC, since that treatment is more severe than the one currently applicable to those commodities pursuant to Part 2 of that Annex. (12) Decision 2007/777/EC should therefore be amended accordingly. (13) To avoid unnecessary disruptions of trade, a transitional period should be provided for, during which consignments of meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds, originating in Mexico and complying with the conditions laid down in Decision 2007/777/EC prior to the date of taking effect of this Decision may continue to be imported into or transit through the Union. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 15 August 2013, consignments, including those transported on the high seas, originating in Mexico, containing meat products and treated stomachs, bladders and intestines for human consumption obtained from poultry, farmed feathered game and wild game birds which have undergone the specific treatment D set out Part 4 of Annex II to Decision 2007/777/EC may be imported into or transit through the Union provided that they are accompanied by the relevant certificate completed and signed before 17 May 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. (3) OJ L 139, 30.4.2004, p. 55. ANNEX In Part 2 of Annex II to Decision 2007/777/EC, the entry for Mexico is replaced by the following: MX Mexico A D D A B B A D D XXX A B XXX